Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 1 of 24 PageID #: 8




    REMOVAL TO FEDERAL COURT

                           STATE COURT RECORD

                                  STATE OF INDIANA

                            MARION COUNTY SUPERIOR COURT

                                  49D13-1911-CT-047079

                                      MARK BUSH

                                           v.

                           VASYL NIKITIN and OTR EXPRESS, INC.




 {CME/FORMS/01658151 v1}
01213434 Case 1:20-cv-00051-JMS-MPB                        56778Filed
                                                  Document 1-1  9ÿÿ 8 
                                                                      01/07/20 Page 2 of 24 PageID #: 9
              89:;ÿ:;ÿ=>?ÿ?9@ÿ>AA:B:CDÿB>EF?ÿF@B>FGHÿIAA:B:CDÿF@B>FG;ÿ>AÿB>EF?ÿJF>B@@G:=K;ÿLCMÿ>=DMÿN@ÿ>N?C:=@GÿG:F@B?DM
              AF>Lÿ?9@ÿB>EF?ÿLC:=?C:=:=KÿCÿJCF?:BEDCFÿF@B>FGH
   OCFPÿQE;9ÿRHÿSC;MDÿT:P:?:=UÿI8VÿWXJF@;;UÿY=BH
   Z[\]ÿ_`ab]c                       defghigeggiZjikdlkle
   Zm`cn                             o[cpmqÿr`s]cpmcÿZm`cntÿZpupvÿfpup\pmqÿgh
   jws]                              ZjÿiÿZpupvÿjmcn
   xpv]y                             ggzklz{kge
   rn[n`\                            ggzklz{kgeÿtÿ}]qypq~ÿÿ[npu]ÿ
   CF?:@;ÿ?>ÿ?9@ÿC;@
   f]]qy[qn _ppnpqtÿ[\wv
     yyc]\\
     hh{lÿ_mcnÿ[amqtÿsnÿg
     Zp[~mtÿÿkdg
     nnmcq]w
     ]\v]wÿqqÿ}]~pq~ÿ
     {ldetÿ][ytÿ]n[pq]y
     rÿÿ_tÿ}
     kgÿqyp[q[ÿu]q`]
     r`pn]ÿ{kk
     qyp[q[smvp\tÿ_ÿd{k{
     hgli{hlikkk
     nnmcq]w
     [n]cpq]ÿ]]ÿq~vp\ÿ
     h{gedetÿ]n[pq]y
     ]p\ÿ[~q]cÿ}
     kgÿqyp[q[ÿu]
     qyp[q[smvp\tÿ_ÿd{k{
   f]]qy[qn jÿsc]\\tÿq




1166917 811185677891 3!"2!#$3%&3!'!7!$()*30+,7-.+)$&#,)/0$1$2 )0%$#&3%454&6 017
01213434 Case 1:20-cv-00051-JMS-MPB                       56778
                                                Document 1-1   9ÿÿ 01/07/20
                                                              Filed 8    Page 3 of 24 PageID #: 10
      HIIFJAA
      KLMÿHNOÿP;KJ<A;<QÿRÿ8JFS;=ACÿT<KUCÿOVWFJAAÿ8FMKJAA
      XYZ[ÿO:A=ÿ\:AB;<Q=M<ÿ]=FJJ=
      T<I;:<:WM9;ACÿT^ÿ_`Yab
      H==MF<Jc
      PJA9JcÿH<<ÿ8dJQ;<Qÿ
      eY`XZf_bCÿPJ:ICÿgJ=:;<JI
      PO\T]ÿRÿ\Hh^OgCÿPP8
      Z[aÿT<I;:<:ÿHiJ<@J
      ]@;=JÿY[[
      T<I;:<:WM9;ACÿT^ÿ_`Y[Y
      jafkYjfk[Z[[l\m
      H==MF<Jc
      n:=BJF;<JÿPJJÿO<Q9;ABÿ
      ejZYab_bCÿgJ=:;<JI
      PJo;Aÿ\:Q<JFÿPP8U
      Z[aÿT<I;:<:ÿHiJU
      T<I;:<:WM9;ACÿT^ÿ_`Y[Y
   89:;<=;> ?@ABCÿE:FG
      HIIFJAA
      _X_[ÿ8Jpp9Jÿ\:cÿO:A=CÿHW=Uÿq
      T<I;:<:WM9;ACÿT^ÿ_`Y`X
      H==MF<Jc
      ?F:Iÿ]S;=Bÿ
      eYYfXj_fCÿgJ=:;<JI
      a[_ÿqF:<G9;<ÿgM:I
      ?9MMS;<Q=M<CÿT^ÿ_f_[_
      XaYkjjYkb_Zal\m
   rstuvuwuxyz{wÿr{}~ÿ{t
   aaL[fLY[ab
   aaL[XLY[ab
                NMSW9:;<=ÿMFÿ:S:QJA
                q;9JIÿ?c                    ?@ABCÿE:FG
                q;9Jÿ]=:SW                  aaL[fLY[ab
   aaL[XLY[ab
                HWWJ:F:<KJ
                qMFÿ8:F=c                   ?@ABCÿE:FG
                q;9Jÿ]=:SW                  aaL[fLY[ab
   aaL[XLY[ab
                ]@SSM<Aÿ=Mÿ:Ac9ÿ^;G;=;<
                q;9JIÿ?c                    ?@ABCÿE:FG
                q;9Jÿ]=:SW                  aaL[fLY[ab


1166917 811185677891 3!"2!#$3%&3!'!7!$()*30+,7-.+)$&#,)/0$1$2 )0%$#&3%454&6 317
01213434 Case 1:20-cv-00051-JMS-MPB                           56778
                                                    Document 1-1   9ÿÿ 01/07/20
                                                                  Filed 8    Page 4 of 24 PageID #: 11
   889:;9<:8=
                 ?@AABCDÿFBÿGHIÿJKLMNDDOÿPCQR
                 STUNVÿWXY                  W@DZOÿ[\M]
                 STUNÿ?F\ALY                889:^9<:8=
   8<98;9<:8=
                 INF@MCÿB_ÿ?NM`TQNÿ_BMÿa\DXUÿbT]TFTC
                 STUNVÿWXY                       W@DZOÿ[\M]
                 STUNÿ?F\ALY                     8<98;9<:8=
   8<98=9<:8=
                 INF@MCÿB_ÿ?NM`TQNÿ_BMÿGHIÿJKLMNDD
                 STUNVÿWXY                     W@DZOÿ[\M]
                 STUNÿ?F\ALY                   8<98=9<:8=
   8<9<:9<:8=
                 cLLN\M\CQNÿB_ÿdNDUNXÿefNgTCgÿ\CVÿh\FZNMTCNÿJCgUTDZ
                 SBMÿe\MFXY                   bT]TFTCOÿa\DXU
                 SBMÿe\MFXY                   GHIÿJKLMNDDOÿPCQR
                 STUNÿ?F\ALY                  8<9<:9<:8=
   8<9<:9<:8=
                 [BFTBCÿ_BMÿJCU\MgNANCFÿB_ÿHTAN
                 STUNVÿWXY                    bT]TFTCOÿa\DXU
                 STUNVÿWXY                    GHIÿJKLMNDDOÿPCQR
                 STUNÿ?F\ALY                  8<9<:9<:8=
   8<9>:9<:8=
                 i@VTQT\UÿGjQNMY               ?FNk\MFOÿP\Cÿlÿm
                 [B`\CFY                       bT]TFTCOÿa\DXU
                 [B`\CFY                       GHIÿJKLMNDDOÿPCQR
                 [B`\CFY                       JCgUTDZOÿh\FZNMTCNÿdNN
                 [B`\CFY                       efNgTCgOÿdNDUNXÿcCC
                 bBFTQNVY                      ?ATFZOÿWM\V
                 bBFTQNVY                      JCgUTDZOÿh\FZNMTCNÿdNN
                 bBFTQNVY                      efNgTCgOÿdNDUNXÿcCC
                 GMVNMÿ?TgCNVY                 8<9>:9<:8=
   8<9>89<:8=
                 GMVNMÿnM\CFTCgÿ[BFTBCÿ_BMÿJCU\MgNANCFÿB_ÿHTANÿllllÿ8<9>:9<:8=ÿYÿWM\Vÿ?ATFZoh\FZNMTCNÿdNNÿJCgUTDZodNDUNXÿcCCÿefNgTCg
   pqSrs rtqsuÿwrxyz{s|qyr
   }  TC\CQT\UÿW\U\CQNDÿMNfNQFNVÿ\MNÿQ@MMNCFÿMNLMNDNCF\FTBCDÿB_ÿFM\CD\QFTBCDÿLMBQNDDNVÿ~XÿFZNÿmUNM]DÿGjQNRÿeUN\DNÿCBFNÿFZ\Fÿ\CX
     ~\U\CQNÿV@NÿVBNDÿCBFÿMNfNQFÿTCFNMNDFÿFZ\FÿZ\Dÿ\QQM@NVÿÿT_ÿ\LLUTQ\~UNÿÿDTCQNÿFZNÿU\DFÿL\XANCFRÿSBMÿ@NDFTBCD9QBCQNMCDÿMNg\MVTCg
     ~\U\CQNDÿDZBkCOÿLUN\DNÿQBCF\QFÿFZNÿmUNM]DÿGjQNR
                ÿ
   eU\TCFT
   W\U\CQNÿ@Nÿ\DÿB_ÿ:89:^9<:<:ÿ
   mZ\MgNÿ?@AA\MX
1166917 811185677891 3!"2!#$3%&3!'!7!$()*30+,7-.+)$&#,)/0$1$2 )0%$#&3%454&6 .17
01213434 Case 1:20-cv-00051-JMS-MPB                         56778
                                                  Document 1-1   9ÿÿ 01/07/20
                                                                Filed 8    Page 5 of 24 PageID #: 12

   89:;<ÿ89><>ÿ?@AÿBCDC@EÿBFF>                                           GHIJKK             KJKK               GHIJKK
   L;?@>?M<C9@ÿN:OO?;P
   GGQKRQSKGT         L;?@>?M<C9@ÿU>>F>>OF@<                             GHIJKK
   GGQKRQSKGT         VDFM<;9@CMÿW?POF@<                                 XGHIJKKY

              Z[\]ÿ\]ÿ_`aÿa[bÿ̀cc\d\efÿd`ghaÿhbd`hijÿkcc\d\efÿhbd`hi]ÿ̀cÿd`ghaÿlh`dbbi\_m]ÿneoÿ̀_foÿpbÿ̀pae\_biÿi\hbdafo
              ch`nÿa[bÿd`ghaÿne\_ae\_\_mÿeÿleha\dgfehÿhbd`hij




1166917 811185677891 3!"2!#$3%&3!'!7!$()*30+,7-.+)$&#,)/0$1$2 )0%$#&3%454&6 717
Case 1:20-cv-00051-JMS-MPB Document
                           49D1 3-1 911-1  Filed 01/07/20 Page 6 of 24 PageID
                                       1 -CT-047079                            #: 11/7/2019
                                                                            Filed: 13       8:47 PM
                                                                                                                                      Clerk
                                              Marion Superior Court,   Civil Division   13                           Marion County, Indiana




STATE OF INDIANA                    )                             IN    THE MARION                               COURT
                                        SS:
COUNTY OF MARION                    g                             CAUSE NO.

MARK BUSH
        VS.

VASYL NIKITIN
and OTR EXPRESS, INC.



                                        COMPLAINT FOR DAMAGES
        Comes now          the Plaintiff,     Mark Bush, by       counsel, Bradford          J.   Smith of Ken    Nunn Law
Ofﬁce, and for his cause 0f action against the Defendants, Vasyl Nikitin and                           OTR Express, Inc.,
alleges and states as follows:


                                  STATEMENT AND JURISDICTION
        1.         This   is   a clear liability collision in Which Defendants' 2013 Volvo tractor and
attached trailer,   was negligently driven by Vasyl Nikitin causing a chain reaction collision With the
vehicle driven by Plaintiff,       Mark Bush. As a result of the collision, Plaintiff has incurred medical
expenses, lost wages, property           damage      including, but not limited t0, diminished value, and other
special expenses in an         amount    to   be proven     at trial   0f this cause.


        2.         Jurisdiction   and venue are appropriate              in   Marion County, Indiana,        as said collision
occurred Within the boundaries 0f Marion County, State 0f Indiana.



                                         FIRST CAUSE OF ACTION

                                        NEGLIGENCE OF VASYL NIKITIN

        3.         Plaintiffrealleges     and incorporates herein by reference paragraphs                1   through 2 above
as if fully restated verbatim.


        4.         On     0r about October          1,   2019 Defendant Vasyl Nikitin negligently drove a
tractor-trailer,   causing a chain reaction collision With the vehicle driven by Plaintiff,                      Mark Bush.


        5.         Defendant Vasyl Nikitin had a duty                    t0 operate his tractor trailer in a safe         and
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 7 of 24 PageID #: 14




reasonable manner.


        6.           Defendant Vasyl Nikitin failed in the above mentioned duties and                            is   therefore
negligent.


        7.           Defendant Vasyl Nikitin’s negligence was the direct and proximate cause of
Plaintiff’ s injuries.



        8.           Plaintiff Mark     Bush’s injuries and damages are permanent.


        9.           As   a direct and proximate result 0f Vasyl Nikitin’s negligence,                    Mark Bush has
suffered lost wages.


        10.          Plaintiff,   Mark Bush,        has incurred medical         bills for the   treatment of his injuries
directly resulting        from    this collision.



        11.          As   a direct and proximate result 0f Vasyl Nikitin’s negligence,                    Mark Bush has
experienced physical and mental pain and suffering, lost wages, property damage including, but
not limited    t0,   diminished value, and has             lost the ability to   perform usual    activities, resulting in a

diminished quality 0f life.



                                         SECOND CAUSE OF ACTION

                                   NEGLIGENCE PER SE OF VASYL NIKITIN

        12.          Plaintiff realleges    and incorporates herein by reference paragraphs                  1   through 11
above as     if fully restated      verbatim.


        13.          Vasyl Nikitin violated         state   and federal   statutes   and regulations including but not
limited t0 Title 9 0f the Indiana Code.


        14.       Defendant Vasyl Nikitin’s statutory Violations directly and proximately caused
Plaintiff’ s   damages and injuries.

        15.          Defendant Vasyl Nikitin          is   negligent per se based 0n these statutory and regulatory
Violations.
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 8 of 24 PageID #: 15




                                     THIRD CAUSE OF ACTION

                       RESPONDEAT SUPERIOR OF OTR EXPRESS, INC.

         16.     Plaintiff realleges      and incorporates herein by reference paragraphs          1   through 15
above as   if fully restated   verbatim.


         17.     Defendant Vasyl Nikitin was the employee, agent, servant, 0r independent
contractor for   OTR Express, Inc.         Accordingly,    OTR Express, Inc.   is   vicariously liable for the
acts   0f Defendant Vasyl Nikitin for the causes 0f action above.


         WHEREFORE, the Plaintiff, Mark Bush,                by counsel Bradford    J.   Smith 0f Ken Nunn
Law  Ofﬁce, demands judgment against the Defendants, Vasyl Nikitin and OTR Express, Inc.
for permanent injuries in a reasonable amount t0 be determined at the trial 0f this cause, for
medical expenses,     10st   wages, property damage including, but not limited            to,   diminished value,
and other special expenses, court costs and         all   other just and proper relief in the premises.


                                            KEN NUNN LAW OFFICE


                                            BY:    s/Bradford J. Smith
                                                   Bradford J. Smith, #22783-47
                                                   KEN NUNN LAW OFFICE
                                                   104 South Franklin Road
                                                   Bloomington, IN 47404
                                                   Phone: (812) 332-9451
                                                   Fax: (812) 331-5321
                                                   E—mail:   brads@kennunn.com



                                     REQUEST FOR TRIAL BY JURY

         Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests             that this


matter be tried by jury pursuant t0 Trial Rule 38.
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 9 of 24 PageID #: 16




                                   KEN NUNN LAW OFFICE


                                   BY:   s/ Bradford J. Smith
                                         Bradford   J.   Smith, #22783-47
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 33 1-5321
                                         E-mail:   brads@kennunn.com




Bradford   J.   Smith, #22783-47
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 1 2-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
Case 1:20-cv-00051-JMS-MPB Document   1-1
                            49D1 3-1 91     Filed 01/07/20 Page 10 of 24 PageID
                                        1 -CT-047079                             #:11/7/2019
                                                                             Filed: 17       8:47 PM
                                                                                                                              Clerk
                                           Marion Superior Court,   Civil Division   13                      Marion County, Indiana




                                           APPEARANCE FORM (CIVIL)
                                                        Initiating Party




               CAUSE NO:

    1.         Name   of ﬁrst   initiating party               Mark Bush
                                                               4840 Pebble           Way East,   Apt.    F
                                                               Indianapolis,          IN 46268


    2.         Telephone 0f pro se      initiating party       NA

    3.         Attorney information (as applicable             Bradford         J.   Smith #22783—47
               for service   0f process)                       Ken Nunn Law Ofﬁce
                                                               104 South Franklin Road
                                                               Bloomington, IN 47404
                                                               PHONE:                     812 332-9451
                                                               FAX:                       812 331-5321
                                                               Email: bj smith@kennunn.com



    4.         Case type requested                              CT     (Civil Tort)



    5.         Will accept   FAX service                       YES

    6.         Are there   related cases                       NO

    7.         Additional information required by
               State or Local Rules



    Continuation 0f Item        1   (Names of initiating       NAME:
    parties)                                                   NAME:

    Continuation of Item 3 (Attorney information
    as applicable for service 0f process)



                                                            s/Bradford     J.   Smith
                                                           Attorney—at-Law
                                                           (Attorney information            shown above.)
    Case 1:20-cv-00051-JMS-MPB Document   1-1
                                49D1 3-1 91     Filed 01/07/20 Page 11 of 24 PageID
                                            1 -CT-047079                             #:11/7/2019
                                                                                 Filed: 18       8:47 PM
                                                                                                                                                                    Clerk
                                                           Marion Superior Court,     Civil Division       13                                      Marion County, Indiana


                                           CIRCUIT/SUPERIOR COURTS FOR THE                    COUNTY OF MARION
                                                                     STATE OF INDMNA
                                             CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                                      INDIANAPOLIS, INDIANA 46204
                                                                TELEPHONE          3 17   327-4740

Mark Bush

                                                 P1aintiff(s)


                            VS.                                                             No.

Vasyl Nikitin and           OTR Express, Inc.
                                                 Defendant(s)
                                                                             SUMMONS
The    State   0f Indiana     t0 Defendant:     Vasyl Nikitin, 3327 North Lamon, Apt.                 1,   Chicago, IL 60641

             You have been        sued by the person(s)     named     "plaintiff“ in the court stated        above.

       The nature of the suit against you is stated in the complaint which                       is   attached t0 this document.   It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
aﬁer you receive this summons, or judgment Will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert                            it   in
your written answer.

                                                                                            LI                  (L     Elke: i .cﬂ c)
Date:
         1   1/8/201 9                                                                           h? (L.
                                                                                 CLERK, MARION CIRCUIT/SUPERIOR COURTS

BRADFORD J. SMITH, #22783-47
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,           IN    47404
                                               ACKNOWLEDGMENT OF SERVICE OF SUMMONS
             A copy of the above           summons and    a copy of the complaint attached thereto were received               by me   at
this            day of                       ,2019.


                                                                                            SIGNATURE OF Dhb bNDANT
PRAECIPE:          I   designate the following        mode of service   to   be used by the Clerk.

XX           By certiﬁed      or registered mail with return receipt to above address.

D            By   Sheriff delivering a        copy of summons and complaint personally t0 defendant or by leaving a copy of the summons
             and complaint        at his   dwelling house or usual place 0f abode with some person 0f suitable age and discretion residing
             therein.


D            By                            delivering a copy of summons and complaint personally to defendant or                by leaving    a   copy 0f the
             summons and complaint             at his dwelling house 0r usual place of abode.


D            By   serving his agent as provided         by rule,   statute 0r valid agreement, to-wit:


                                                                    KEN NUNN LAW OFFICE
                                                                    BY:  s/ BRADFORD J. SMITH
                                                                      ATTORNEY FOR PLAINTIFF
  Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 12 of 24 PageID #: 19

CERTIFICATE OF MAILING:                     I   certify that     0n the   _ day 0f                         ,
                                                                                                               2019,   I   mailed a copy 0f this summons and a copy
0f the complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.


          Dated      this   _ day 0f                    ,
                                                            2019.



                                                                                                         CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                          Ihereby            certify that service             of summons With return receipt requested
was mailed 0n the         _ day 0f                          2019, and that a copy 0f the return 0f receipt was received by                                   me 0n the
          day 0f                           2019, Which copy          is   attached herewith.




                                                                                                         CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                      I   hereby certify that on the         _ day of
_, 2019, mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s) by (registered 0r certiﬁed) mail, and
          I

the same was returned Without acceptance this day 0f             _  2019, and I did deliver said summons and a copy 0f the
complaint to the Sheriff of MARION County, Indiana.


          Dated      this   _ day 0f                         2019.



                                                                                                         CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                       This    summons came         to   hand on the            _ day of                     ,
                                                                                                                                   2019, and      I   served the same on the      _ day
of        ,
               2 0 1 9.
          1.              By mailing     a copy 0f the      summons and complaint personally t0                                            address


          2.              By delivering a copy 0f summons and complaint personally t0                                                                                     .




          3.              By leaving a copy 0f the summons and complaint at                                                                               th e dwelling   house 0r
                          usual place 0f abode of defendant:                                                                       (Nam e of Person) and by mailing by ﬁrst
                          class mail a   copy 0f the summons on the              _ day 0f                              ,
                                                                                                                           2019       t0                                      his last
                          known     address.
          4.              By   serving his agent as provided          by rule,    statute or valid             agreement           to-wit:


          5.              Defendant cannot be found in             my bailwick and summons was not served.

          And I now return this           writ this   _ day of                    ,
                                                                                      2019.



                                                                                                         SHERIFF           or      DEPUTY

RETURN ON SERVICE 0F SUMMONS:                                    Ihereby    certify that          I   have served the within summons:


          1.              By delivery 0n the      _ day 0f                            ,
                                                                                              2019 a copy 0f this summons and a copy 0f the complaint                            t0   each
                          0f the Within named defendant(s)                                                                                                          .




          2.              By leaving on the      _    day of
                                                                 a c opy 0f the
                                                                                        2019 for each of the Within named defendant(s)
                                                                                          ,


                                                                                      summons and a copy 0f the complaint at the respective dwelling
                                                             ,



                          house 0r usual place 0f abode with                                                  a p erson 0f suitable age and discretion residing
                          therein   Whose usual     duties 0r activities include                 prompt communication of such information to the person
                          served.
          3.                                                                                                                                 an d by mailing a copy 0f the
                          summons Without the complaint t0                                                                                   at

                                the last known address of defendant(s).
          A11 done in       MARION County, Indiana.
Fees: $
                                                                                               SHERIFF     0r   DEPUTY
    Case 1:20-cv-00051-JMS-MPB Document   1-1
                                49D1 3-1 91     Filed 01/07/20 Page 13 of 24 PageID
                                            1 -CT-047079                             #:11/7/2019
                                                                                 Filed: 20       8:47 PM
                                                                                                                                                              Clerk
                                                       Marion Superior Court,     Civil Division   13                                        Marion County, Indiana


                                       CIRCUIT/SUPERIOR COURTS FOR THE                    COUNTY OF MARION
                                                                 STATE OF INDMNA
                                         CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                                  INDIANAPOLIS, INDIANA 46204
                                                            TELEPHONE          3 17   327-4740

Mark Bush

                                             P1aintiff(s)


                        VS.                                                             No.

Vasyl Nikitin and       OTR Express, Inc.     (US DOT#02515919)

                                             Defendant(s)
                                                                         SUMMONS
The State 0f Indiana t0 Defendant:          OTR
                                      Express, Inc., c/o     Licensing    ACE                   & Permits, Inc., Christine Petri-Express Process
Service, 8250 East Washington Street, Indianapolis, IN 46219

         You have been        sued by the person(s)     named     "plaintiff" in the court stated    above.

       The nature 0f the suit against you is stated in the complaint Which                 is   attached t0 this document.   It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, Within Twenty (20) days, commencing the day
afteryou receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert                      it   in
your written answer.


Date:
        11/8/2019                                                                             {L
                                                                                         L/:-l.¢,c;.ZTa'KLW-ﬁc;
                                                                             CLERK, MARIQN CIRCUIT/SUPERIORﬁOURTS

BRADFORD J. SMITH, #22783—47
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,       IN    47404
                                           ACKNOWLEDGMENT OF SERVICE 0F SUMMONS
         A copy of the above summons and a copy 0f the complaint attached thereto were received by me at
this        day of                       ,2019.


                                                                                        SIGNATURE OF DEFENDANT
PRAECIPE:      I   designate the following        mode 0f service   to   be used by the Clerk.

XX       By certiﬁed or registered mail           with return receipt to above address.

D        By   Sheriff delivering a        copy 0f summons and complaint personally to defendant or by leaving a copy of the summons
         and complaint        at his   dwelling house or usual place of abode with some person of suitable age and discretion residing
         therein.


D        By                            delivering a copy of summons and complaint personally to defendant 0r            by leaving      a   copy of the
         summons and complaint             at his dwelling house 0r usual place 0f abode.


D        By   serving his agent as provided         by rule,   statute or valid agreement, to-wit:


                                                                KEN NUNN LAW OFFICE
                                                                BY:  s/ BRADFORD J. SMITH
                                                                  ATTORNEY FOR PLAINTIFF
  Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 14 of 24 PageID #: 21

CERTIFICATE OF MAILING:                     I   certify that     0n the   _ day 0f                         ,
                                                                                                               2019,   I   mailed a copy 0f this summons and a copy
0f the complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.


          Dated      this   _ day 0f                    ,
                                                            2019.



                                                                                                         CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                          Ihereby            certify that service             of summons With return receipt requested
was mailed 0n the         _ day 0f                          2019, and that a copy 0f the return 0f receipt was received by                                   me 0n the
          day 0f                           2019, Which copy          is   attached herewith.




                                                                                                         CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                      I   hereby certify that on the         _ day of
_, 2019, mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s) by (registered 0r certiﬁed) mail, and
          I

the same was returned Without acceptance this day 0f             _  2019, and I did deliver said summons and a copy 0f the
complaint to the Sheriff of MARION County, Indiana.


          Dated      this   _ day 0f                         2019.



                                                                                                         CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                       This    summons came         to   hand on the            _ day of                     ,
                                                                                                                                   2019, and      I   served the same on the      _ day
of        ,
               2 0 1 9.
          1.              By mailing     a copy 0f the      summons and complaint personally t0                                            address


          2.              By delivering a copy 0f summons and complaint personally t0                                                                                     .




          3.              By leaving a copy 0f the summons and complaint at                                                                               th e dwelling   house 0r
                          usual place 0f abode of defendant:                                                                       (Nam e of Person) and by mailing by ﬁrst
                          class mail a   copy 0f the summons on the              _ day 0f                              ,
                                                                                                                           2019       t0                                      his last
                          known     address.
          4.              By   serving his agent as provided          by rule,    statute or valid             agreement           to-wit:


          5.              Defendant cannot be found in             my bailwick and summons was not served.

          And I now return this           writ this   _ day of                    ,
                                                                                      2019.



                                                                                                         SHERIFF           or      DEPUTY

RETURN ON SERVICE 0F SUMMONS:                                    Ihereby    certify that          I   have served the within summons:


          1.              By delivery 0n the      _ day 0f                            ,
                                                                                              2019 a copy 0f this summons and a copy 0f the complaint                            t0   each
                          0f the Within named defendant(s)                                                                                                          .




          2.              By leaving on the      _    day of
                                                                 a c opy 0f the
                                                                                        2019 for each of the Within named defendant(s)
                                                                                          ,


                                                                                      summons and a copy 0f the complaint at the respective dwelling
                                                             ,



                          house 0r usual place 0f abode with                                                  a p erson 0f suitable age and discretion residing
                          therein   Whose usual     duties 0r activities include                 prompt communication of such information to the person
                          served.
          3.                                                                                                                                 an d by mailing a copy 0f the
                          summons Without the complaint t0                                                                                   at

                                the last known address of defendant(s).
          A11 done in       MARION County, Indiana.
Fees: $
                                                                                               SHERIFF     0r   DEPUTY
     Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 15 of 24 PageID    #: 22 12:19 PM
                                                                             Filed: 12/18/2019
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 11/25/2019

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8398
    8096 76. Our records indicate that this item was delivered on 11/22/2019 at 01:59 p.m. in CHICAGO, IL
    60641. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.


    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     VASYL NIKITIN
     3327 N LAMON AVE APT 1
     CHICAGO IL 60641-4335




    Customer Reference Number:           C1734159.9867489
    Return Reference Number:             M. Bush

2
 Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 16 of 24 PageID #: 23
USPS MAIL PIECE TRACKING NUMBER: 420606419214890194038398809676
MAILING DATE:     11/11/2019
DELIVERED DATE: 11/22/2019
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 VASYL NIKITIN
 3327 N LAMON AVE APT 1
 CHICAGO IL 60641-4335



MAIL PIECE TRACKING EVENTS:
 11/11/2019 14:11         PRE-SHIPMENT INFO SENT USPS AWAITS ITEM   BLOOMINGTON,IN 47404
 11/12/2019 21:19         ORIGIN ACCEPTANCE                         BLOOMINGTON,IN 47404
 11/12/2019 22:34         PROCESSED THROUGH USPS FACILITY           INDIANAPOLIS,IN 46206
 11/15/2019 12:52         PROCESSED THROUGH USPS FACILITY           CHICAGO,IL 60607
 11/16/2019 01:20         PROCESSED THROUGH USPS FACILITY           CHICAGO,IL 60607
 11/19/2019 13:52         NO AUTHORIZED RECIPIENT AVAILABLE         CHICAGO,IL 60641
 11/22/2019 13:59         DELIVERED                                 CHICAGO,IL 60641
     Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 17 of 24 PageID
                                                                             Filed:#: 24
                                                                                    12/19/2019 1:29 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 12/16/2019

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8398
    8096 14. Our records indicate that this item was delivered on 12/09/2019 at 02:27 p.m. in
    BLOOMINGTON, IN 47404. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.

    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     OTR EXPRESS INC
     CHRISTINE PETRI-EXPRESS PROCESS SERVICE
     C/O: ACE LICENSING & PERMITS INC
     8250 E WASHINGTON ST
     INDIANAPOLIS IN 46219-6816




    Customer Reference Number:           C1734159.9867488
    Return Reference Number:             M. Bush

2
 Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 18 of 24 PageID #: 25
USPS MAIL PIECE TRACKING NUMBER: 420462199214890194038398809614
MAILING DATE:     11/11/2019
DELIVERED DATE: 12/09/2019
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 OTR EXPRESS INC
 CHRISTINE PETRI-EXPRESS PROCESS SERVICE
 C/O: ACE LICENSING & PERMITS INC
 8250 E WASHINGTON ST
 INDIANAPOLIS IN 46219-6816



MAIL PIECE TRACKING EVENTS:
 11/11/2019 14:11    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 11/13/2019 08:06    ORIGIN ACCEPTANCE                            BLOOMINGTON,IN 47404
 11/13/2019 09:21    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 11/15/2019 03:35    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 12/03/2019 09:20    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 12/05/2019 19:52    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 12/09/2019 14:27    DELIVERED FRONT DESK/RECEPTION/MAIL ROOM     BLOOMINGTON,IN 47404
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 19 of 24 PageID   #: 26
                                                                        Filed: 12/20/2019 2:14 PM
                                                                                                                                       Clerk
                                                                                                                      Marion County, Indiana




                            IN   THE MARION COUNTY SUPERIOR COURT

                                          STATE OF INDIANA

   MARK BUSH,
                            Plaintiff,
                                                                       CAUSE NO.:         49D13-191 1-CT-047079
            V.
                                                          vvvvvvvvvv




   VASYL NIKITIN and OTR EXPRESS,
   INC.,


                            Defendants.




                   E-FILING APPEARANCE                 BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:      Initiating        Responding                 X     Intervening


  1.       The undersigned attorney and   all   attorneys listed             0n   this   form now appear   in this case for
           the following party member(s):


                             VASYL NIKITIN and OTR EXPRESS, INC.

  2.       Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
           information as required by Trial Rules 3.1 and 77(B) is as follows:


           Lesley A. Pﬂeging                                                      Attorney N0. 26857-49A
           Katherine L. English                                                   Attorney N0. 35219-49
           LEWIS WAGNER, LLP                                                      Phone: (317) 237-0500
           501 Indiana Avenue, Suite 200                                          Fax:  (317) 630-2790
           Indianapolis,   IN 46202                                               lpﬂeging@lewiswagner.com
                                                                                  kenglish@lewiswagner.com



           IMPORTANT:         Each attorney speciﬁed 0n                 this appearance:

           (a)      certiﬁes that the contact information listed for him/her                   0n the Indiana Supreme
                    Court R011 0f Attorneys     is   current and accurate as 0f the date 0f this
                    Appearance;
           (b)      acknowledges that all orders, opinions, and notices from the court in this
                    matter that are served under Trial Rule 86(G) Will be sent t0 the attorney at
                    the email address(es) speciﬁed by the attorney 0n the Roll of Attorneys
                    regardless 0f the contact information listed above for the attorney; and
           (c)      understands that he/she     is   solely responsible for keeping his/her R011 of
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 20 of 24 PageID #: 27




                  Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                  2(A).
        Attorneys can review and update their Roll 0f Attorneys contact infomation on the
        Courts Portal   at http://portal.courts.in.gov.



        There are other party members: Yes                 N0      X      (If yes, list   on continuation page.)

        Ifﬁrst initiatingparlyﬁling this case, the Clerk           is   requested to assign the case the
        following Case Type under Administrative Rule 8(b)(3):                     N/A

        This case involves support issues. Yes                    No X      (Ifyes, supply social security
        numbers   for all family   members on       continuation page.)


        There are related cases. Yes            N0 X         (Ifyes, list   on continuation page.)

        This form has been served on     all   other parties. Certiﬁcate 0f Service            is   attached.
        Yes   X     No

        Additional information required        by   local rule:




                                                            LEWIS WAGNER, LLP


                                                By:        /s/ Katherine L.     English
                                                           LESLEY A. PFLEGING, 26857-49A
                                                           KATHERINE L. ENGLISH, #352 1 9-49
                                                           Counselfor Defendants
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 21 of 24 PageID #: 28




                                        CERTIFICATE OF SERVICE

          I hereby certify that on December 20, 2019, a copy 0f the foregoing was served 0n the

  following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
  paid delivery for those parties not yet registered:



   Bradford     J.   Smith
   KEN NUNN LAW OFFICE
   104 South Franklin Road
   Bloomington, IN 47404
   brads@kennunn.com
   Counselfor Plaintiff

                                                By:   /s/ Katherine L.   English
                                                      KATHERINE L. ENGLISH

  LEWIS WAGNER, LLP
  Suite   200
  501 Indiana Avenue
  Indianapolis,      IN 46202
  Telephone:          3   17-237-0500
  Facsimile:          3   17-630-2790
  kstrawbridge@lewiswagner.com
  kenglish@lewiswagner.com
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 22 of 24 PageID   #: 29
                                                                        Filed: 12/20/2019 2:14 PM
                                                                                                                         Clerk
                                                                                                        Marion County, Indiana




                            IN   THE MARION COUNTY SUPERIOR COURT

                                             STATE OF INDIANA

   MARK BUSH,                                             )

                                                          )

                            Plaintiff,                    )

                                                          )   CAUSE NO.:   49D13-191 1-CT-047079
            V.                                            )

                                                          )

   VASYL NIKITIN and OTR EXPRESS,                         )

   INC.,                                                  )

                                                          )

                            Defendants.                   )




                        DEFENDANTS’ MOTION FOR ENLARGEMENT OF
                            TIME TO FILE RESPONSIVE PLEADING

           Defendants   VASYL NIKITIN and OTR EXPRESS, INC., by counsel, move the Court for

  an enlargement 0f time 0f thirty (30) days in Which t0 answer 0r otherwise respond t0            Plaintiff’s


  Complaint for Damages, up       t0   and including January 22, 2020, and   in support thereof would   show

  the Court as follows:


           1.        That a responsive pleading     is   due 0n or about December 23, 2019 and said time

  has not expired.


           2.     N0 prior enlargements       0f time have been requested.


           3.     Undersigned counsel has only recently been retained and said additional time              is



  necessary to enable counsel to confer With their client t0 review the facts and prepare an


  appropriate response.


           WHEREFORE,        Defendants     VASYL NIKITIN         and   OTR EXPRESS,       INC., by counsel,


  pray for an additional thirty (30) days in Which t0 answer or otherwise respond to Plaintiffs


  Complaint for Damages, through and including January 22, 2020, and for           all   other just and proper


  relief in the premises.
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 23 of 24 PageID #: 30




                                                         LEWIS WAGNER, LLP


                                              By:       /s/Katherine L. English
                                                        LESLEY A. PFLEGING, 26857-49A
                                                        KATHERINE L. ENGLISH, #352 1 9-49
                                                        Counselfor Defendants



                                        CERTIFICATE OF SERVICE

           hereby certify that 0n December 20, 2019, a copy 0f the foregoing was served 0n the
           I

  following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
  paid delivery for those parties not yet registered:



   Bradford     J.   Smith
   KEN NUNN LAW OFFICE
   104 South Franklin Road
   Bloomington, IN 47404
   brads@kennunn.com
   Counselfor Plaintiff

                                                 By: /s/Katherine L. English
                                                        KATHERINE L. ENGLISH

  LEWIS WAGNER, LLP
  Suite   200
  501 Indiana Avenue
  Indianapolis,      IN 46202
  Telephone:          3   17-237-0500
  Facsimile:          3   17-630-2790
  kstrawbridge@lewiswagner.com
  kenglish@lewiswagner.com
Case 1:20-cv-00051-JMS-MPB Document 1-1 Filed 01/07/20 Page 24 of 24 PageID #: 31




                           IN   THE MARION COUNTY SUPERIOR COURT

                                            STATE OF INDIANA

   MARK BUSH,                                           )

                                                        )

                              Plaintiff,                )

                                                        )   CAUSE NO.:        49D13-191 1-CT-047079
            V.                                          )

                                                        )

   VASYL NIKITIN and OTR EXPRESS,                       )

   INC.,                                                )

                                                        )

                              Defendants.               )




           Defendants,   VASYL NIKITIN       and
                                                   M
                                                   OTR EXPRESS,           INC., by counsel, ﬁle herein their


  Motion   for   Enlargement 0f Time in which    t0   respond t0   Plaintiff’ s   Complaint for Damages.

           And the   Court being duly advised,   now    grants said Motion.


           IT IS    THEREFORE ORDERED, ADJUDGED AND DECREED                                  that   Defendants,


  VASYL NIKITIN and OTR EXPRESS, INC.,                 are granted a period of time through      and including

  January 22, 2020 in which t0 answer 0r otherwise respond to Plaintiff’s Complaint for Damages.
          December 30, 2019
  Dated:
                                            JUDGE,     MARION COUNTY SUPERIOR COURT                     13




  Distribution:


  Lesley A. Pﬂeging                              Bradford    J.   Smith
  Katherine L. English                           KEN NUNN LAW OFFICE
  LEWIS WAGNER, LLP                              104 South Franklin Road
  Suite   200                                    Bloomington, IN 47404
  501 Indiana Avenue
  Indianapolis,    IN 46202
